UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A For Registration of Certain Classes of Securities Pursuant to Section12(b) or (g) of the Securities Exchange Act of 1934 ENERGY FOCUS, INC. (Exact name of registrant as specified in its charter) Delaware 94-3021850 (State of Incorporation) (I.R.S. Employer Identification No.) 32000 Aurora Road, Suite B Solon, Ohio (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, $0.0001 par value per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ☒ If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ☐ Securities Act registration statement file number to which this form relates (if applicable): 333-196140 Securities to be registered pursuant to Section12(g) of the Act: None 1 Item1. Description of Registrant’s Securities to be Registered. Energy Focus, Inc. (the “Registrant”) hereby incorporates by reference the description of its common stock, $0.0001 par value per share, to be registered hereunder, contained under the heading “Description of Capital Stock” in the prospectus included in the Registrant’s Registration Statement on FormS-1 (File No.333-196140), as originally filed with the Securities and Exchange Commission (the “Commission”) on May 21, 2014, as amended on July 22, 2014 and July 25, 2014 and as may be further amended from time to time (the “Registration Statement”). In addition, all of the above-referenced descriptions included in any prospectus relating to the Registration Statement filed with the Commission pursuant to Rule 424(b)under the Securities Act of 1933, as amended, shall be deemed to be incorporated herein by reference. Item2. Exhibits. Pursuant to the Instructions as to Exhibits, no exhibits are filed herewith or incorporated herein by reference. 2 Signature Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Energy Focus, Inc. Dated: July 29, 2014 By: /s/ James Tu James Tu Executive Chairman and Chief Executive Officer 3
